Citation Nr: 0103664	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  92-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Initial assignment of a disability for post polio syndrome.

REPRESENTATION


Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The Board denied the veteran's claim for service connection 
for post polio syndrome in July 1998.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), and the Court reversed the decision of the Board and 
remanded the case with instructions to determine the 
appropriate rating for the service-connected post polio 
syndrome.


REMAND

The Board notes that it does not have original jurisdiction 
over the initial assignment of a disability rating following 
a grant of service connection.  Therefore, in accordance with 
the Court's order, this case is hereby remanded to the RO for 
the following action.

The RO should implement the decision of 
the Court and award service connection 
for post polio syndrome.  In so doing, 
the RO should follow its usual procedures 
in awarding service connection and assign 
an initial rating for the disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



